FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2014 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 11 February 2014, Graham Chipchase, a Director of the Company notified us that, on 7 February 2014, he purchased 400 AstraZeneca PLC Ordinary Shares of $0.25 each at a price of 3839 pence per share. Following this purchase, Mr Chipchase has a total interest in 1,900 AstraZeneca shares. A C N Kemp Company Secretary 11 February 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:11 February 2014 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
